DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on July 18, 2019
Claims 1-7 are under examination.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (USP 2010/0138573).


As per Claim 1 Sano teaches a data processing device comprising: 
a receiving circuit configured to receive a communication frame including a plurality of data (Paragraph 0045, 0081 0203 When the data division transfer unit 1b receives target data 5 for division transfer, the input data 5 is divided into plural division data 5a, 5b, and 5c. the received packet is a storage data packet, the received packet analyzing circuit 71d outputs an instruction to write an analysis result toward the data buffer); 
a memory control circuit configured to transfer the data to a memory circuit in accordance with transferring rules (Paragraph 0045, 0057, 0164 the input data 5 is divided into plural division data 5a, 5b, and 5c. buffer is memory further, the decoder has an error check function. Decoder performs error check on a command packet and a storage data packet.  Decoder acquires a check code of the command packet to determine whether an error occurs in the command packet.);
 wherein, in case of transferring one of the data when a corresponding transferring rule indicates the last data transfer, when the one of the data is the last data of the communication frame and whose size is within the a size prescribed in the corresponding transferring rule, the memory control circuit transfers the one of the data to a corresponding destination of the memory circuit (Paragraph 0155, 0163, 0183, storage data packets for the other transmitting modules have the same value "L" of the block length. the input packet is a command packet, the decoder stores corresponding command data in the command buffer (memory). If the input packet is a storage data packet, the decoder stores the storage data packet in the data buffer.), and wherein, in case of transferring one of the data when the corresponding transferring rule indicates the last data transfer, when the one of the data is not the last data of the communication frame or whose size excesses the size prescribed in the corresponding one of the transferring rules, the memory control circuit (Paragraph 0150, 0163-0165, 0204 an amount of the last block is smaller than the amount corresponding to one block as a predetermined value.  The output check result includes ECC checked command buffer read data an error detection signal indicating that an error is detected upon the ECC check, and a valid signal for ECC checked command buffer read data. a final data pointer (mx_rx_ram_read_go) of the received storage data ). 

As per Claim 2 Sano teaches the data processing device according to claim 1, further comprising a rule memory circuit configured to store the transferring rules (Paragraph 0157  example of FIG. 14, a (p-1)th block field 338 (p is a natural number) is the last block field.). 

As per Claim 3 Sano teaches the data processing device according to claim 2, further comprising a filtering circuit configured to obtain an identifier from the communication frame, wherein the memory control circuit obtains the corresponding transferring rule based on the identifier (Paragraph 0158  a check code field 339 following the last block field 338, a check code for the q unit data stored in the previous block field 338 is stored.). 

As per Claim 4 Sano teaches the data processing device according to claim 1, further comprising a temporary memory circuit configured to store the plurality of the data before the transfer by the memory circuit (Paragraph 0045 When the data division transfer unit 1b receives target data 5 for division transfer, the input data 5 is divided into plural division data 5a, 5b, and 5c.  ). 

As per Claim 5 Sano teaches the data processing device according to claim 4, wherein the memory control circuit determines the last data based on footer information stored with the plurality of the data in the temporary memory circuit (Paragraph 0044-0046 Each of the data transmitting units 1c, 1d, and 1e receives the redundant transfer data 4a, 4b, and 4c or division data 5a, 5b, and 5c.Then, the data transmitting units 1c, 1d, and 1e transmit the received data to the receiving device 2 through the corresponding one of the communication paths 3a, 3b, and 3c.  ). 

As per Claim 6 Sano teaches a data transferring method for a communication device, comprising:
 (a) receiving a communication frame(Paragraph 0045, 0081 0203 When the data division transfer unit 1b receives target data 5 for division transfer); 
(b) dividing the communication frame into a plurality of data (Paragraph 0045 the input data 5 is divided into plural division data 5a, 5b, and 5c.);
 (c) obtaining a transferring rule corresponding one of the data to be transferred (Paragraph 0105, 0155  describes  rules how to transfer the data); 
(d) determining whether the data to be transferred is the last data (Paragraph 0158 a check code for the q unit data stored in the previous block field 338 is stored); 
(Paragraph 0155 see FIG. 14 illustrates the detailed structure of the storage data packet. In the illustrated example of FIG. 14, a value of the block length is represented by "L" (corresponding to "L" unit data). ); 
(f) determining to transfer the data to be transferred or detect an error based on the transferring rule and a determination result of (d) and (e) (Paragraph 0125, 0198 If any error is detected, an error signal indicating that redundant data for use in restoration may not be generated is output to each selector.  ). 

As per Claim 7 Sano teaches the data transferring method according to claim 6, wherein the (d) determining is performed based on footer information which is in connection with the plurality of the data (Paragraph 0044-0046 Each of the data transmitting units 1c, 1d, and 1e receives the redundant transfer data 4a, 4b, and 4c or division data 5a, 5b, and 5c.Then, the data transmitting units 1c, 1d, and 1e transmit the received data to the receiving device 2 through the corresponding one of the communication paths 3a, 3b, and 3c).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Examiner’s Note


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Examiner, Art Unit 2468